DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged or paper submitted under 35 U.S.C. 119(a)-(d), which papers have been places of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 03/06/2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “degree of freshness” in claims 10, 11 and 23 is a relative term which renders the claim indefinite. The term “degree of freshness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Degree of freshness” is not common terminology in the art. It is unclear as to what a degree of freshness is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-13, 18-22, 24, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stoops et al. (US 11200892 B1).

Regarding claim 1, Stoops teaches:
“an acquirer configured to acquire an utterance of a user of a first vehicle” (col. 3, lines 31-41; ‘To detect user speech or other audio 11, the device 110 may use one or more microphones(s) 114 to generate input audio data that captures the audio 11 in an environment (e.g., a room, a vehicle, etc.) in which the device 110 is located.’; col. 3, lines 42-59; ‘The device 110 may process voice commands received from the user 5, enabling the user 5 to control the devices 110 and/or other devices associated with a user profile corresponding to the user 5.’); and
“a first agent controller configured to perform processing for providing a service including causing an output device to output a response of voice in response to an utterance of the user of the first vehicle acquired by the acquirer” (col. 7, lines 10-25; ‘In some instances, a skill(s) 290 or a skill server(s) 125 may provide output text data responsive to the present user command. The remote system 120 may include a text-to-speech (TTS) component 280 that generates output audio data from skill(s) 290 and skill server(s) 125 provided output text data.’),
“wherein when there is a difference between a service which is utilizable in the first vehicle and is available from one or more agent controllers including at least the first agent controller and a service which is utilizable in a second vehicle and is available from one or more agent controllers, the first agent controller provides information on the difference” (col. 24, lines 24-39; ‘For example, the system 100 may compare first vehicle information associated with a first vehicle (e.g., vehicle with which the user 5 is previously familiar) to second vehicle information associated with a second vehicle (e.g., the vehicle 30 in which the user 5 is using the device 110) and may display differences 810 between the first vehicle and the second vehicle.’; lines 40-51; ‘In other examples, the differences 810 may correspond to different features required to operate the second vehicle. For example, the device 110 may display differences 810 associated with specific control operations, such as starting the ignition, controlling windshield wipers and/or headlights, a location of the parking brake, which side the gas tank is on, and/or the like.’ ‘However, the disclosure is not limited thereto and the differences 810 may correspond to any differences known to one of skill in the art without departing from the disclosure.’ Differences may be the control operations and skills associated with the vehicles and devices.).

Regarding claim 2 (dep. on claim 1), Stoops further teaches:
“wherein the first agent controller is included in the second vehicle, and wherein when there is a difference between a service available from the first agent controller and a service available from a second agent controller with a service name the same as a name of a service provided from the first agent controller in the second vehicle, the first agent controller provides information on the difference” (col. 10, lines 46-58; ‘For example, the device 110a may be associated with functions for music, calendaring, contact lists, device-specific communications, etc.’; col. 17, lines 17-32; ‘For example, if the NLU results data 485 includes a <PlayMusic> intent, the orchestrator component 230 may associate the NLU results data 485 with one or more skills 290 that can execute the <PlayMusic> intent.’ Differences may be between music applications of a first and second vehicle.).

Regarding claim 3 (dep. on claim 2), Stoops further teaches:
“wherein the first agent controller provides information on a service which is available from the second agent controller but is not available from the first agent controller as information on the difference” (col. 10, lines 46-58; ‘For example, the device 110a may be associated with functions for music, calendaring, contact lists, device-specific communications, etc.’ Some functions may be or may not be available depending on the device.).

Regarding claim 4 (dep. on claim 2), Stoops further teaches:
“wherein the first agent controller provides information on a service which is available from the first agent controller but is not available from the second agent controller as information on the difference” (col. 10, lines 46-58; ‘For example, the device 110a may be associated with functions for music, calendaring, contact lists, device-specific communications, etc.’ Some functions may be or may not be available depending on the device.).

Regarding claim 5 (dep. on claim 1), Stoops further teaches:
“wherein when there is a difference between a service which has already been provided to the user from a second agent controller with a service name the same as a name of a service provided from the first agent controller in the second vehicle and a service available for the user from the first agent controller, the first agent controller provides information on the difference” (col. 24, lines 40-51; ‘In other examples, the differences 810 may correspond to different features required to operate the second vehicle. For example, the device 110 may display differences 810 associated with specific control operations, such as starting the ignition, controlling windshield wipers and/or headlights, a location of the parking brake, which side the gas tank is on, and/or the like.’ ‘However, the disclosure is not limited thereto and the differences 810 may correspond to any differences known to one of skill in the art without departing from the disclosure.’).

Regarding claim 6 (dep. on claim 3), Stoops further teaches:
“wherein when a request for a service which is not available from the first agent controller itself is acquired, the first agent controller provides information on the difference” (col. 24, lines 40-51; ‘In other examples, the differences 810 may correspond to different features required to operate the second vehicle. For example, the device 110 may display differences 810 associated with specific control operations, such as starting the ignition, controlling windshield wipers and/or headlights, a location of the parking brake, which side the gas tank is on, and/or the like.’ ‘However, the disclosure is not limited thereto and the differences 810 may correspond to any differences known to one of skill in the art without departing from the disclosure.’).

Regarding claim 7 (dep. on claim 1), Stoops further teaches:
“a determiner configured to determine whether or not the difference is present based on first vehicle information on the first vehicle in which the user is on board and second vehicle information on the second vehicle which has been utilized before the user utilizes the first vehicle, wherein the first agent controller provides information on the difference based on a result of determination of the determiner” (col. 24, lines 40-51; ‘In other examples, the differences 810 may correspond to different features required to operate the second vehicle. For example, the device 110 may display differences 810 associated with specific control operations, such as starting the ignition, controlling windshield wipers and/or headlights, a location of the parking brake, which side the gas tank is on, and/or the like.’ ‘However, the disclosure is not limited thereto and the differences 810 may correspond to any differences known to one of skill in the art without departing from the disclosure.’).

Regarding claim 8 (dep. on claim 1), Stoops further teaches:
“wherein when provision of a service similar to a service provided upon execution of a particular function of the second vehicle in accordance with an utterance of the user is requested and the first agent controller is not able to respond to the request in the first vehicle, the first agent controller provides information on the difference” (col. 24, lines 40-51; ‘In other examples, the differences 810 may correspond to different features required to operate the second vehicle. For example, the device 110 may display differences 810 associated with specific control operations, such as starting the ignition, controlling windshield wipers and/or headlights, a location of the parking brake, which side the gas tank is on, and/or the like.’ ‘However, the disclosure is not limited thereto and the differences 810 may correspond to any differences known to one of skill in the art without departing from the disclosure.’).

Regarding claim 9 (dep. on claim 8), Stoops further teaches:
“a determiner configured to determine whether or not a difference is present between a particular function of the first vehicle and the particular function of the second vehicle based on first vehicle information including a service provided upon execution of the particular function of the first vehicle and second vehicle information including a service provided upon execution of the particular function of the second vehicle in response to an utterance of the user, wherein the first agent controller provides information on the difference based on a result of determination of the determiner” (col. 24, lines 40-51; ‘In other examples, the differences 810 may correspond to different features required to operate the second vehicle. For example, the device 110 may display differences 810 associated with specific control operations, such as starting the ignition, controlling windshield wipers and/or headlights, a location of the parking brake, which side the gas tank is on, and/or the like.’ ‘However, the disclosure is not limited thereto and the differences 810 may correspond to any differences known to one of skill in the art without departing from the disclosure.’).

Regarding claim 12 (dep. on claim 1), Stoops further teaches:
“wherein when there is a difference between a type of an agent controller performing processing for providing a service which is utilizable in the first vehicle and includes causing an output device to output a response of voice in response to an utterance of the user of the first vehicle acquired by the acquirer and a type of an agent controller performing processing for providing a service which is utilizable in the second vehicle and includes causing an output device to output a response of voice in response to an utterance of the user of the second vehicle acquired by the acquirer, the first agent controller provides information on the difference” (col. 24, lines 24-39; ‘For example, the system 100 may compare first vehicle information associated with a first vehicle (e.g., vehicle with which the user 5 is previously familiar) to second vehicle information associated with a second vehicle (e.g., the vehicle 30 in which the user 5 is using the device 110) and may display differences 810 between the first vehicle and the second vehicle.’).

Regarding claim 13 (dep. on claim 12), Stoops further teaches:
“a determiner configured to determine whether or not a difference is present between a first type and a second type based on first vehicle information including the first type of the agent controller utilizable in the first vehicle and second vehicle information including the second type of the agent controller utilizable in the second vehicle, wherein the first agent controller provides information on the difference based on a result of determination of the determiner” (col. 24, lines 24-39; ‘For example, the system 100 may compare first vehicle information associated with a first vehicle (e.g., vehicle with which the user 5 is previously familiar) to second vehicle information associated with a second vehicle (e.g., the vehicle 30 in which the user 5 is using the device 110) and may display differences 810 between the first vehicle and the second vehicle. In’).

Regarding claim 18, Stoops teaches:
“an acquirer configured to acquire an utterance of a user of a first vehicle” (col. 3, lines 31-41; ‘To detect user speech or other audio 11, the device 110 may use one or more microphones(s) 114 to generate input audio data that captures the audio 11 in an environment (e.g., a room, a vehicle, etc.) in which the device 110 is located.’; col. 3, lines 42-59; ‘The device 110 may process voice commands received from the user 5, enabling the user 5 to control the devices 110 and/or other devices associated with a user profile corresponding to the user 5.’); and
“a first agent controller configured to perform processing for providing a service including causing an output device to output a response of voice in response to an utterance of the user of the first vehicle acquired by the acquirer” (col. 7, lines 10-25; ‘In some instances, a skill(s) 290 or a skill server(s) 125 may provide output text data responsive to the present user command. The remote system 120 may include a text-to-speech (TTS) component 280 that generates output audio data from skill(s) 290 and skill server(s) 125 provided output text data.’),
“wherein when there is a difference between a service available from the first agent controller itself and a service available from a second agent controller with a service name the same as a name of a service provided from the first agent controller in a second vehicle, the first agent controller provides information on the difference” (col. 24, lines 24-39; ‘For example, the system 100 may compare first vehicle information associated with a first vehicle (e.g., vehicle with which the user 5 is previously familiar) to second vehicle information associated with a second vehicle (e.g., the vehicle 30 in which the user 5 is using the device 110) and may display differences 810 between the first vehicle and the second vehicle.’; lines 40-51; ‘In other examples, the differences 810 may correspond to different features required to operate the second vehicle. For example, the device 110 may display differences 810 associated with specific control operations, such as starting the ignition, controlling windshield wipers and/or headlights, a location of the parking brake, which side the gas tank is on, and/or the like.’ ‘However, the disclosure is not limited thereto and the differences 810 may correspond to any differences known to one of skill in the art without departing from the disclosure.’).

Regarding claim 19, Stoops further teaches:
“an acquirer configured to acquire an utterance of a user of a first vehicle” (col. 3, lines 31-41; ‘To detect user speech or other audio 11, the device 110 may use one or more microphones(s) 114 to generate input audio data that captures the audio 11 in an environment (e.g., a room, a vehicle, etc.) in which the device 110 is located.’; col. 3, lines 42-59; ‘The device 110 may process voice commands received from the user 5, enabling the user 5 to control the devices 110 and/or other devices associated with a user profile corresponding to the user 5.’); and
“a first agent controller configured to perform processing for providing a service including causing an output device to output a response of voice in response to an utterance of the user of the first vehicle acquired by the acquirer” (col. 7, lines 10-25; ‘In some instances, a skill(s) 290 or a skill server(s) 125 may provide output text data responsive to the present user command. The remote system 120 may include a text-to-speech (TTS) component 280 that generates output audio data from skill(s) 290 and skill server(s) 125 provided output text data.’),
“wherein when there is a difference between a service which has already been provided to the user from a second agent controller with a service name the same as a name of a service provided from the first agent controller in the second vehicle and a service available for the user from the first agent controller, the first agent controller provides information on the difference” (col. 24, lines 24-39; ‘For example, the system 100 may compare first vehicle information associated with a first vehicle (e.g., vehicle with which the user 5 is previously familiar) to second vehicle information associated with a second vehicle (e.g., the vehicle 30 in which the user 5 is using the device 110) and may display differences 810 between the first vehicle and the second vehicle.’; lines 40-51; ‘In other examples, the differences 810 may correspond to different features required to operate the second vehicle. For example, the device 110 may display differences 810 associated with specific control operations, such as starting the ignition, controlling windshield wipers and/or headlights, a location of the parking brake, which side the gas tank is on, and/or the like.’ ‘However, the disclosure is not limited thereto and the differences 810 may correspond to any differences known to one of skill in the art without departing from the disclosure.’).

Regarding claim 20 (dep. on claim 1), Stoops further teaches:
“which is mounted in a vehicle” (col. 3, lines 31-41; ‘To detect user speech or other audio 11, the device 110 may use one or more microphones(s) 114 to generate input audio data that captures the audio 11 in an environment (e.g., a room, a vehicle, etc.) in which the device 110 is located.’ The device may be located in a vehicle.).

Regarding claim 21, Stoops further teaches:
“the agent device according to claim 1” (see claim 1);
“a determiner configured to determine whether or not the difference is present based on first vehicle information on the first vehicle in which the user is on board and second vehicle information on the second vehicle which has been utilized before the user utilizes the first vehicle in accordance with information transmitted from the agent device” (col. 24, lines 24-39; ‘For example, the system 100 may compare first vehicle information associated with a first vehicle (e.g., vehicle with which the user 5 is previously familiar) to second vehicle information associated with a second vehicle (e.g., the vehicle 30 in which the user 5 is using the device 110) and may display differences 810 between the first vehicle and the second vehicle.’; lines 40-51; ‘In other examples, the differences 810 may correspond to different features required to operate the second vehicle. For example, the device 110 may display differences 810 associated with specific control operations, such as starting the ignition, controlling windshield wipers and/or headlights, a location of the parking brake, which side the gas tank is on, and/or the like.’ ‘However, the disclosure is not limited thereto and the differences 810 may correspond to any differences known to one of skill in the art without departing from the disclosure.’); and
“a server device configured to include a transmission controller transmitting particular information based on the difference to the agent device when the determiner determines that a difference is present, wherein the first agent controller provides information on the difference based on the particular information transmitted from the transmission controller” (col. 37, lines 51-67; ‘FIG. 18 is a block diagram conceptually illustrating example components of a remote device, such as remote server(s) 1820 included in the remote system 120, which may assist with ASR processing, NLU processing, SLU processing and/or command processing.’ ‘The server(s) may be configured to operate using one or more of a client-server model, a computer bureau model, grid computing techniques, fog computing techniques, mainframe techniques, utility computing techniques, a peer-to-peer model, sandbox techniques, or other computing techniques.’). 

Regarding claim 22 (dep. on claim 21), Stoops further teaches:
“wherein the determiner determines whether or not a difference is present between a particular function of the first vehicle and a particular function of the second vehicle based on first vehicle information including a service provided upon execution of the particular function of the first vehicle and second vehicle information including a service provided upon execution of the particular function of the second vehicle in response to an utterance of the user” (col. 24, lines 24-39; ‘For example, the system 100 may compare first vehicle information associated with a first vehicle (e.g., vehicle with which the user 5 is previously familiar) to second vehicle information associated with a second vehicle (e.g., the vehicle 30 in which the user 5 is using the device 110) and may display differences 810 between the first vehicle and the second vehicle.’);
“wherein when the determiner determines that a difference is present between the particular functions, the transmission controller transmits particular information based on the difference between the particular functions to the agent device” (col. 24, lines 24-39; ‘For example, the system 100 may compare first vehicle information associated with a first vehicle (e.g., vehicle with which the user 5 is previously familiar) to second vehicle information associated with a second vehicle (e.g., the vehicle 30 in which the user 5 is using the device 110) and may display differences 810 between the first vehicle and the second vehicle.’; lines 52-60; ‘In some examples, the device 110 and/or the remote system 120 may determine the first vehicle information based on a user profile associated with the device 110.’ Remote system that communicates with a device implies that information is transmitted.), and
“wherein the first agent controller provides information on the difference based on the particular information transmitted from the transmission controller” (col. 24, lines 24-39; ‘For example, the system 100 may compare first vehicle information associated with a first vehicle (e.g., vehicle with which the user 5 is previously familiar) to second vehicle information associated with a second vehicle (e.g., the vehicle 30 in which the user 5 is using the device 110) and may display differences 810 between the first vehicle and the second vehicle.’).

Regarding claim 24 (dep. on claim 21), Stoops further teaches:
“wherein the determiner determines whether or not a difference is present between a fifth type and a sixth type based on first vehicle information including the fifth type of an agent controller performing processing for providing a service which is utilizable in the first vehicle and includes causing an output device to output a response of voice in response to an utterance of the user of the first vehicle acquired by the acquirer and second vehicle information including the sixth type of an agent controller performing processing for providing a service which is utilizable in the second vehicle and includes causing an output device to output a response of voice in response to an utterance of the user of the second vehicle acquired by the acquirer, wherein when the determiner determines that a difference is present between the fifth type and the sixth type, the transmission controller transmits particular information based on the difference to the agent device, and wherein the first agent controller provides information on the difference based on the particular information transmitted from the transmission controller” (col. 24, lines 24-39; ‘For example, the system 100 may compare first vehicle information associated with a first vehicle (e.g., vehicle with which the user 5 is previously familiar) to second vehicle information associated with a second vehicle (e.g., the vehicle 30 in which the user 5 is using the device 110) and may display differences 810 between the first vehicle and the second vehicle.’; See also claim 23).

Regarding claim 27, Stoops further teaches:
“a first provider configured to generate information on a service provided from a first agent controller in accordance with information transmitted from the first agent controller performing processing for providing a service including causing an output device to output a response of voice in response to an utterance of the user of a first vehicle and information on a service provided from a second agent controller in accordance with information transmitted from the second agent controller performing processing for providing a service including causing an output device to output a response of voice in response to an utterance of the user of a second vehicle” (col. 3, lines 31-41; ‘To detect user speech or other audio 11, the device 110 may use one or more microphones(s) 114 to generate input audio data that captures the audio 11 in an environment (e.g., a room, a vehicle, etc.) in which the device 110 is located.’; col. 3, lines 42-59; ‘The device 110 may process voice commands received from the user 5, enabling the user 5 to control the devices 110 and/or other devices associated with a user profile corresponding to the user 5.’; col. 7, lines 10-25; ‘In some instances, a skill(s) 290 or a skill server(s) 125 may provide output text data responsive to the present user command. The remote system 120 may include a text-to-speech (TTS) component 280 that generates output audio data from skill(s) 290 and skill server(s) 125 provided output text data.’); and
“a second provider configured to provide information on a difference to the first vehicle when there is a difference between a service available from the first agent controller and a service available from the second agent controller based on first vehicle information on the first vehicle utilized by the user and second vehicle information on the second vehicle which has been utilized before the user utilizes the first vehicle” (col. 24, lines 24-39; ‘For example, the system 100 may compare first vehicle information associated with a first vehicle (e.g., vehicle with which the user 5 is previously familiar) to second vehicle information associated with a second vehicle (e.g., the vehicle 30 in which the user 5 is using the device 110) and may display differences 810 between the first vehicle and the second vehicle.’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stoops in view of Utsugi et al. (US 20160370191).

Regarding claim 10 (dep. on claim 1), Stoops does not expressly teach:
“wherein when a degree of freshness of information on a map utilized in the first vehicle is lower than a degree of freshness of information on a map utilized in the second vehicle, the first agent controller provides information on the difference.”
Utsugi teaches:
“wherein when a degree of freshness of information on a map utilized in the first vehicle is lower than a degree of freshness of information on a map utilized in the second vehicle, the first agent controller provides information on the difference” (par. 0055; ‘When another vehicle (second vehicle) in the vicinity of the first vehicle is present, the map information update unit 52 determines whether or not another vehicle (the second vehicle) searched in step S126 stores the newest map (step S128). The map information update unit 52 determines whether or not another vehicle (the second vehicle) searched in step S126 stores the newest map, for example, based on information acquired from the cellular communication unit 42.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display of vehicle differences as taught by Stoops by incorporating Utsugi’s map information update unit in order to provide a map information update apparatus and a map information update system capable of updating map information smoothly while reducing costs. (Utsugi: par. 0008)

Regarding claim 11 (dep. on claim 10), the combination of Stoops in view Utsugi further teaches:
“a determiner configured to determine whether or not a difference is present between the degrees of freshness of information on a map based on first vehicle information including information on the degree of freshness of information on a map utilized in the first vehicle and second vehicle information including information on the degree of freshness of information on a map utilized in the second vehicle, wherein the first agent controller provides information on the difference based on a result of determination of the determiner” (Utsugi: par. 0055; ‘The server apparatus 12 acquires map information stored by the first vehicle and the second vehicle via the wireless station 16 and determines whether or not the map information stored by the second vehicle is the newest map information compared to the map information stored by the first vehicle.’).

Regarding claim 23 (dep. on claim 21), the combination of Stoops in view of Utsugi further teaches:
“wherein the determiner determines whether or not a difference is present between degrees of freshness of information on a map based on first vehicle information including information on a degree of freshness of information on a map utilized in the first vehicle and second vehicle information including information on a degree of freshness of information on a map utilized in the second vehicle” (Utsugi: par. 0055; ‘When another vehicle (second vehicle) in the vicinity of the first vehicle is present, the map information update unit 52 determines whether or not another vehicle (the second vehicle) searched in step S126 stores the newest map (step S128). The map information update unit 52 determines whether or not another vehicle (the second vehicle) searched in step S126 stores the newest map, for example, based on information acquired from the cellular communication unit 42.’);
“wherein when the determiner determines that a difference is present, the transmission controller transmits particular information based on the difference between the degrees of freshness of information on a map to the agent device” (Stoops: col. 24, lines 24-39; ‘For example, the system 100 may compare first vehicle information associated with a first vehicle (e.g., vehicle with which the user 5 is previously familiar) to second vehicle information associated with a second vehicle (e.g., the vehicle 30 in which the user 5 is using the device 110) and may display differences 810 between the first vehicle and the second vehicle.’; lines 52-60; ‘In some examples, the device 110 and/or the remote system 120 may determine the first vehicle information based on a user profile associated with the device 110.’ Remote system that communicates with a device implies that information is transmitted.), and
“wherein the first agent controller provides information on the difference based on the particular information transmitted from the transmission controller” (Stoops: col. 24, lines 24-39; ‘For example, the system 100 may compare first vehicle information associated with a first vehicle (e.g., vehicle with which the user 5 is previously familiar) to second vehicle information associated with a second vehicle (e.g., the vehicle 30 in which the user 5 is using the device 110) and may display differences 810 between the first vehicle and the second vehicle.’).
Claims 14, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stoops in view of Valeri et al. (US 20190346840 A1).

Regarding claim 14 (dep. on claim 1), Stoops teaches determining differences between two vehicles.
However, Stoops does not expressly teach determining differences in tasks, as in:
“wherein when there is a difference between a task assigned to the first agent controller itself and a task assigned to the second agent controller provided with a service name the same as a name of a service provided from the first agent controller in the second vehicle, the first agent controller provides information on the difference between the assigned tasks.” 
Valeri teaches the concept of comparing rideshare task details between two vehicles and determining whether they are substantially identical (par. 0007; ‘The method where the first and second vehicle information aspects each include rideshare task details, and where the handshake process to compare the first and second vehicle information aspects includes verifying the rideshare task details are substantially identical.’), which suggests “wherein when there is a difference between a task assigned to the first agent controller itself and a task assigned to the second agent controller provided with a service name the same as a name of a service provided from the first agent controller in the second vehicle, the first agent controller provides information on the difference between the assigned tasks.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display of vehicle differences as taught by Stoops by incorporating Valeri’s method of comparing rideshare task details in order to provide information on the difference between assigned tasks. The combination would provide a system and method to enable restricted area access for an unmanned autonomous vehicle so convenient customer pickup can be accomplished. (Valeri: par. 0001)

Regarding claim 15 (dep. on claim 14), the combination of Stoops in view of Valeri further teaches:
“a determiner configured to determine whether or not a difference is present between the assigned tasks based on first vehicle information including the task assigned to the first agent controller in the first vehicle and second vehicle information including the task assigned to the second agent controller, wherein the first agent controller provides information on the difference between the assigned tasks based on a result of determination of the determiner” (Valeri: Comparing rideshare task details between two vehicles; par. 0007; ‘The method where the first and second vehicle information aspects each include rideshare task details, and where the handshake process to compare the first and second vehicle information aspects includes verifying the rideshare task details are substantially identical.’).

Regarding claim 25 (dep. on claim 21), the combination of Stoops in view of Valeri further teaches:
“wherein the determiner determines whether or not a difference related to the assigned task is present based on first vehicle information including a task assigned to the first agent controller in the first vehicle and second vehicle information including a task assigned to a second agent controller provided with a service name the same as a name of a service provided from the first agent controller in the second vehicle” (Valeri: par. 0007; ‘The method where the first and second vehicle information aspects each include rideshare task details, and where the handshake process to compare the first and second vehicle information aspects includes verifying the rideshare task details are substantially identical.’ See also claim 14),
“wherein when the determiner determines that a difference is present, the transmission controller transmits particular information based on the difference between the tasks to the agent device” (Stoops: col. 24, lines 24-39; ‘For example, the system 100 may compare first vehicle information associated with a first vehicle (e.g., vehicle with which the user 5 is previously familiar) to second vehicle information associated with a second vehicle (e.g., the vehicle 30 in which the user 5 is using the device 110) and may display differences 810 between the first vehicle and the second vehicle.’; lines 52-60; ‘In some examples, the device 110 and/or the remote system 120 may determine the first vehicle information based on a user profile associated with the device 110.’ Remote system that communicates with a device implies that information is transmitted.), and
“wherein the first agent controller provides information on the difference between the assigned tasks based on the particular information transmitted from the transmission controller” (Stoops: col. 24, lines 24-39; ‘For example, the system 100 may compare first vehicle information associated with a first vehicle (e.g., vehicle with which the user 5 is previously familiar) to second vehicle information associated with a second vehicle (e.g., the vehicle 30 in which the user 5 is using the device 110) and may display differences 810 between the first vehicle and the second vehicle.’).

Allowable Subject Matter
Claims 16, 17, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding claims 16 (dep. on claim 1) and 26, while the prior art of record teaches displaying differences between two vehicles, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “wherein when there is a difference between a type of an agent controller performing processing for providing a service which is assigned with a particular task of the first vehicle and includes causing an output device to output a response of voice in response to an utterance of the user of the first vehicle acquired by the acquirer and a type of an agent controller performing processing for providing a service which is assigned with a particular task of the second vehicle and includes causing an output device to output a response of voice in response to an utterance of the user of the second vehicle acquired by the acquirer, the first agent controller provides information on the difference between the types” in combination with the other claimed features.

Claim 17 depends on claim 16.

Conclusion
Other pertinent prior art are presented in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658